Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 33-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/28/22. Applicant's election with traverse of group I in the reply filed on 02/28/22 is acknowledged.  The traversal is on the ground(s) that the combination sub-combination restriction is not valid.  This is not found persuasive because the restriction is still valid even if it is not considered as combination-sub combination. In fact, inventions II and I are directed to related method of making a multilayered structure. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 21 is objected to because of the following informalities:  nanometer is misspelled in last line.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-9, 12, 14, 18, 22-27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over George E. Sakoske et al (U. S. Patent Application: 2015/0177426, here after 426), further in view of Andrew John Oderkirk et al (U. S. Patent: 11243333, here after 333) and Jide Huang et al (U. S. Patent Application: 2014/0283904, here after 904).
Claims 1, 3, 14, and 22-26 are rejected.  426 teaches a method of providing a multi-layer coating to a surface of a substrate comprising:
b) depositing a (glue) layer comprising an amorphous or crystalline first metal oxide (Paste A, silicon dioxide); 
c) forming on the glue layer a graded laminate layer containing the first metal oxide (silicon dioxide) and a second metal oxide (zirconium dioxide), and having a gradient with an increasing content of the second metal oxide (ZrO2) and a decreasing content of the first metal oxide (SiO2) such that a lowermost stratum of the graded laminate layer immediately adjacent to the glue layer contains 20 mol % of the second metal oxide (Paste B) and an uppermost stratum of the graded laminate layer immediately adjacent to an external layer contains 20 mol % of the first metal oxide (Paste E); and 
d) depositing on the graded laminate layer the external layer comprising the second metal oxide (Paste F) [table 2]. 426 also teaches the substrate can be opaque substrate [0105], but does not teach it is silicon. 333 teaches a method of forming multi-layered coating on a surface of substrate when the substrate is silicon or silicon oxide [column 6 lines 8-10]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making multilayered structure as 426 teaches where the substrate is silicon, because it is suitable opaque substrate for making multilayered(optical) structure. 333 does not teach forming an anchor layer by controlled oxidation of the surface of the substrate. 904 teaches oxygen plasma treatment(controlled) for cleaning silicon wafer and forming compact silicon oxide film prior to deposition of silicon oxide film [0056 lines 3-9]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making multilayered structure as 426 and 333 teach, where a compact silicon oxide film is form, because it is suitable to clean silicon substrate and deposit compact silicon dioxide layer (anchor layer) prior to deposit next silicon oxide layer. 
Claim 6 is rejected as 426 teaches the graded laminate layers further independently comprise at least one intermediate stratum disposed between the lowermost and the uppermost strata that is compositionally structured to maintain the gradient of the graded laminate layer (paste C or Paste D) [table 2].
Claim 8 is rejected as 333 teaches the substrate is non-ferrous metal(silicon) [see claim 1 rejection above].
Claim 9 is rejected as 333 teaches the substrate is silicon [see claim 1 rejection above].
Claim 12 is rejected as 333 teaches the substrate is silicon, and 904 teaches it is a silicon wafer [0056 lines 1-10], therefore has a planar shape (is planar member).
Claim 18 is rejected as 426 in another embodiment teaches the oxide (first oxide) is yttrium oxide [0074].
Claim 27 is rejected as 426 teaches the grade layer is composed of at least 3 strata [table 2].
Claims 30-31 are rejected. 426, 333, and 904 teach the limitation of claim 1, therefor teaches the product structure/component as well.
Allowable Subject Matter
Claims 2, 4, 5, 7, 10, 11, 13, 15-17, 19, 20, 21, 28-29, and 32 are                                                                                  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 426 teaches depositing layers from a paste and not ALD, and therefore the layer thicknesses are much more than nanometer ranges. Liu et al (CN105514198) teaches graded structure comprising of zinc oxide and magnesium oxide with molar ration within the claim 1, depositing layers via ALD, and external layer on ZnO, however does not teach anchor layer and glue layer (MgO). The substrate is glass substrate [embodiment 1, fig. 3]. For claim 7, special arrangement of Al2O3 and Y2O3(or Y2O for claim 19) is not obvious over prior references. Furthermore, the substrate is not aluminum or chamber component. More search did not result in any references that can reject above claims alone or in combination of the prior references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712